25 F.3d 1049
146 L.R.R.M. (BNA) 2704
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DISTRICT 1199, THE HEALTH CARE AND SOCIAL SERVICES UNION,SERVICE EMPLOYEES INTERNATIONAL UNION,AFL-CIO-CLC, Respondent.

No. 94-5128.
United States Court of Appeals, Sixth Circuit.
May 16, 1994.
Before SUHRHEINRICH and DAUGHTREY, Circuit Judges and KRUPANSKY, Senior Circuit Judge.

JUDGMENT

1
On September 14, 1993, the National Labor Relations Board (the "Board") entered a decision and order finding the respondent violated federal labor law by engaging in various acts of violence and coercion during a strike at the J.J. Jordan Geriatric Center in Louisa, Kentucky.  As a remedy, the respondent was ordered to cease such acts and to post a notice to that effect at its business offices and meeting halls.


2
On January 31, 1994, the Board applied to this court for enforcement of its decision and order and served copies of such application on the respondent.  In the docketing letter sent to all parties by the clerks office of this court, the respondent was informed that, under Rule 15(b), Fed.R.App.P., it had until March 3, 1994, in which to file a response to the application for enforcement.  In bold print, the respondent was also informed that a "[f]ailure to file a response by the established due date will result in judgment being awarded for the relief prayed."


3
This court has never received a response to the Board's application for enforcement.  Under these circumstances, we conclude that judgment granting enforcement should be entered by default.


4
It therefore is ORDERED that the Board's order and decision of September 14, 1993, in Cases 9-CB-8226, 9-CB-8230 and 9-CB-8262 is hereby enforced and that the respondent District 1199, The Health Care and Social Service Union, Service Employees International Union, AFL-CIO-CLC, its officers, agents and representatives, shall abide by and perform the directions of the Board in such decision and order contained.  Rule 15(b), Fed.R.App.P.